OPINION.
Plaintiff-appellant, the state of Ohio, appeals the judgment of the Hamilton County Municipal Court granting the motion to suppress filed by defendant-appellee, Gregory S. Bryant, in a prosecution for operating a vehicle while under the influence of alcohol pursuant to R.C. 4511.19(A)(1) and for operating a vehicle with a prohibited breath-alcohol concentration pursuant to R.C.4511.19(A)(3).
During the early morning hours of March 17, 1999, Cincinnati police officer Ryan Jones received a radio dispatch that Newport, Kentucky, police officers were pursuing a motorist who was fleeing from Kentucky to Cincinnati across the Interstate 471 bridge. Officer Jones arrived at the Ohio side of the bridge and observed Bryant sitting in his automobile with Newport officers parked behind him in their cruisers, with emergency lights activated.1
The Newport officers informed Jones that they had pursued Bryant for approximately six-tenths of a mile across the bridge and that they believed that Bryant was attempting to elude them to enter Ohio.  The Newport officers further reported that Bryant's driving was erratic and that he had almost collided with another automobile.
Officer Jones approached Bryant as he sat in his automobile. Officer Jones noted the odor of an alcoholic beverage, and he asked Bryant if he had been drinking.  Bryant responded that he had had "a few beers."  Officer Jones asked Bryant to perform some preliminary psychomotor tests while seated in his car. *Page 345 
Based upon Bryant's performance of those tests, Officer Jones requested that Bryant step out of his vehicle.  At that time, Officer Jones administered the horizontal-gaze-nystagmus test and observed three deviations in each of Bryant's eyes.2  Based upon the results of the nystagmus test, Officer Jones placed Bryant under arrest for violating R.C. 4511.19.
Bryant moved to suppress the evidence against him, challenging the propriety of the traffic stop by the Newport officers, as well as the validity of the arrest by Officer Jones.  The trial court granted the motion on the basis that the state had failed to demonstrate the reasonableness of the traffic stop.  In a single assignment of error, the state contends that the trial court erred by granting Bryant's motion to suppress.  We agree.
The Ohio Supreme Court has held that police may rely on information broadcast over the police radio for reasonable suspicion to make an investigatory stop or for probable cause to make an arrest.3
Where an officer making an investigatory stop relies solely on such a dispatch, the state must demonstrate that the facts precipitating the dispatch justified a reasonable suspicion of criminal activity.4
As noted above, Officer Jones arrived at the Cincinnati side of the I-471 bridge in response to a radio broadcast that Newport police officers were pursuing a motorist who had refused to stop. Based upon the information that he received in the broadcast concerning Bryant's flight from the Newport police, Officer Jones possessed reasonable suspicion to stop Bryant's vehicle.  Although the underlying facts giving rise to the Newport officers' initial pursuit of Bryant were not broadcast, the very circumstance of flight from the officers gave rise to reasonable suspicion that criminal activity had occurred or was occurring.  In other words, Bryant's flight itself constituted "the facts precipitating the dispatch" within the meaning of Weisner. The fact that the Newport officers had stopped Bryant before Officer Jones arrived on the scene does not affect our holding, since Jones himself could have properly stopped Bryant on the basis of the broadcast. *Page 346 
It is further clear that Jones was entitled to prolong his investigation on the basis of the information that he personally received from the Newport officers at the site of the detention. As a result of that investigation, Jones garnered probable cause to arrest Bryant for violating R.C. 4511.19.  Bryant's demeanor, the strong smell of an alcoholic beverage about his person, and his failure to successfully perform the field sobriety tests provided an ample basis for his arrest. Accordingly, the judgment of the lower court is reversed, and this cause is remanded for further proceedings in accordance with law.
  ___________________________________ Hildebrandt, Presiding Judge
Winkler, J., concurs.
Painter, J., dissents.
1 The parties stipulated that this location was in Hamilton County, Ohio.
2 Officer Jones did not have Bryant perform any balancing tests while out of his automobile, because it was parked on an uneven section of the roadway.
3 State v. Fultz (1968), 13 Ohio St.2d 79,234 N.E.2d 593; State v. Droste (1998),83 Ohio St.3d 36, 40, 697 N.E.2d 620,623, fn. 3, certiorari denied (1999), 526 U.S. 1145,119 S.Ct. 2021.  See, also, State v. Marsh (Sept. 3, 1999), Hamilton App Nos. C-980788 and C-980789, unreported.
4 Maumee v. Weisner (1999), 87 Ohio St.3d 295,298, 720 N.E.2d 507, 511.